DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to claims filed on 9/18/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/18/2020, 10/30/2020, and 4/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-20 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Clock monitor unit in claims 1-20: Fig 1 page 4 lines 25-30, CMU 101
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, it is unclear how for a third comparison a second current operating frequency of the clock signal can be less than or equal to the first threshold frequency value in the case where the first threshold frequency value during the third comparison has been predetermined to be greater than the specified second current operating frequency. It is also unclear how for a fourth comparison the second current operating frequency of the clock signal can be greater than or equal to the second threshold frequency value in the case where the second threshold frequency value has been predetermined to be less than the specified second current operating frequency. Clarification is required.

Regarding claim 6, it is unclear how for a third comparison a second current operating frequency of the clock signal can be greater than the first threshold frequency value in the case where the first threshold frequency value has been predetermined to be greater than the specified second current operating frequency. It is also unclear how for the second comparison the second current operating frequency of the clock signal can be less than the second threshold frequency value in the case where the second threshold frequency value during the fourth comparison has been predetermined to be less than the specified second current operating frequency. Clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (8937496, patented Jan. 20, 2015), hereinafter “Ahmad”.

Regarding independent claim 1, Ahmad discloses:
An integrated circuit comprising (see Ahmad, Fig 7 Col 7 lines 15-16: programmable IC 702): 
logic circuitry configured to perform a function within the integrated circuit (see Ahmad, Fig 3 item 320, Col 5 lines 10-11: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306, and see Fig 7 Col 7 lines 15-17: FIG. 7 shows a programmable IC 702 that may be configured to include a clock monitor in accordance with one or more implementations); 
a clock source configured to provide a clock signal to the logic circuitry, wherein the clock source is predetermined to output the clock signal at a specified operating frequency (see Ahmad, Fig 3 item 306, Col 5 lines 10-11: a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320); and 
a clock monitor unit configured to monitor the clock signal (see Ahmad, Fig 3 item 300, Col 5 lines 10-11: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320), wherein the clock monitor unit is further configured to: 
perform a first comparison of a first current operating frequency of the clock signal to a first threshold frequency value, wherein during the first comparison the first threshold frequency value is predetermined to be less than the specified operating frequency (see Ahmad, Fig 3 Col 5 lines 42-47: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370, and see Col 2 lines 55-58: clock signals used to drive critical circuits, such as safety or error monitoring circuits, may be monitored to ensure that the clock signals remain active and remain within a specified frequency range); 
perform a second comparison of the first current operating frequency of the clock signal to a second threshold frequency value, wherein during the second comparison the second threshold frequency value is predetermined to be greater than the specified operating frequency (see Ahmad, Fig 3 Col 5 lines 42-51: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378, and see Col 2 lines 55-58: clock signals used to drive critical circuits, such as safety or error monitoring circuits, may be monitored to ensure that the clock signals remain active and remain within a specified frequency range; and 
output a first signal value indicating that the clock monitor unit is not functioning in accordance with specified operating parameters when at least one of (1) the first comparison determines that the first current operating frequency is less than the first threshold frequency value and (2) the second comparison determines that the first current operating frequency is greater than the second threshold frequency value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 2, Ahmad further discloses wherein the clock monitor unit is configured to output a second signal value indicating that the clock monitor unit is functioning in accordance with the specified operating parameters when (1) the first comparison determines that the first current operating frequency is greater than the first threshold frequency value and (2) the second comparison determines that the first current operating frequency is less than the second threshold frequency value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Regarding claim 3, Ahmad further discloses wherein the first signal value indicates that the clock monitor unit is not functioning in accordance with the specified operating parameters (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 4, Ahmad further discloses wherein the integrated circuit is an automotive microcontroller (see Ahmad, Fig 7 Col 9 lines 27-36: the programmable IC 702 may also include a sub-system 740 having various circuits for power and/or safety management. For example, the sub-system 740 may include a power management unit 746 configured to monitor and maintain one or more voltage domains used to power the various sub-systems of the programmable IC 702. In some implementations, the power management unit 746 may disable power of individual sub-systems, when idle, to reduce power consumption, without disabling power to sub-systems in us).

Regarding claim 5, Ahmad further discloses wherein the clock monitor unit is configured to output a second signal value indicating that the clock signal is operating within a specified frequency range when (1) a third comparison determines that a second current operating frequency of the clock signal is less than or equal to the first threshold frequency value and (2) a fourth comparison determines that the second current operating frequency of the clock signal is greater than or equal to the second threshold frequency value, wherein during the third comparison the first threshold frequency value is predetermined to be greater than the specified operating frequency, and wherein during the fourth comparison the second threshold frequency value is predetermined to be less than the specified operating frequency (see Ahmad, Fig 4 Col 6 lines 23-38: Threshold comparator 436 is configured to sample a count value 434 output by the counter 433 after a second period of time defined by a second number of clock cycles (M) of the asynchronous reference clock 402. In this example, the second circuit 430 includes a programmable divider 431 configured to divide the reference clock 402 by the second number M to produce a second control clock 432. The second control clock 432 has one clock cycle for every M clock cycles of the reference clock 402 and may be used to indicate when the second period of time has expired. The second number of clock cycles M is less than the first number of clock cycles, causing the circuit 430 to be lower accuracy. The threshold comparator 436 sets the lower-accuracy lower-latency clock status signal 438 to a value indicative of an error if the count value 434 falls outside of a second range defined by upper threshold 2 and lower threshold 2).

Regarding claim 6, Ahmad further discloses wherein the clock monitor unit is configured to output a second signal value indicating that the clock signal is not operating within a specified frequency range when either (1) a third comparison determines that a second current operating frequency of the clock signal is greater than the first threshold frequency value or (2) the second comparison determines that the second current operating frequency of the clock signal is less than the second threshold frequency value, wherein during the third comparison the first threshold frequency value is predetermined to be greater than the specified operating frequency, and wherein during the fourth comparison the second threshold frequency value is predetermined to be less than the specified operating frequency (see Ahmad, Fig 4 Col 6 lines 23-38: Threshold comparator 436 is configured to sample a count value 434 output by the counter 433 after a second period of time defined by a second number of clock cycles (M) of the asynchronous reference clock 402. In this example, the second circuit 430 includes a programmable divider 431 configured to divide the reference clock 402 by the second number M to produce a second control clock 432. The second control clock 432 has one clock cycle for every M clock cycles of the reference clock 402 and may be used to indicate when the second period of time has expired. The second number of clock cycles M is less than the first number of clock cycles, causing the circuit 430 to be lower accuracy. The threshold comparator 436 sets the lower-accuracy lower-latency clock status signal 438 to a value indicative of an error if the count value 434 falls outside of a second range defined by upper threshold 2 and lower threshold 2).

Regarding claim 7, Ahmad further discloses wherein the first and second comparisons are performed during a fault injection operating mode within the clock monitor unit (see Ahmad, Fig 3 Col 5 lines 10-14: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320), and wherein during a functional operating mode (see Ahmad, Fig 4 Col 5 lines 60-62: a clock monitor circuit may be configured to perform fine error monitoring of a clock signal), the clock monitor unit is configured to: 
perform a third comparison of a second current operating frequency of the clock signal to the first threshold frequency value, wherein during the third comparison the first threshold frequency value is predetermined to be greater than the specified operating frequency (see Ahmad, Fig 4 Col 6 lines 8-22: Threshold comparator 426 is configured to sample a count value 424 output by the counter 423 after a first period of time defined by a first number (N) of clock cycles of the asynchronous reference clock 402. In this example, the first circuit 420 includes a programmable divider 421 configured to divide the reference clock 402 by the first number N to produce a first control clock 422. The first control clock 422 has one clock cycle for every N clock cycles of the reference clock 402 and may be used to indicate when the first period of time has expired. The threshold comparator 426 sets the higher-accuracy higher-latency clock status signal 428 to a value indicative of an error if the count value 424 falls outside of a first range defined by upper threshold 1); 
perform a fourth comparison of the second current operating frequency of the clock signal to the second threshold frequency value, wherein during the fourth comparison the second threshold frequency value is predetermined to be less than the specified operating frequency (see Ahmad, Fig 4 Col 6 lines 8-22: Threshold comparator 426 is configured to sample a count value 424 output by the counter 423 after a first period of time defined by a first number (N) of clock cycles of the asynchronous reference clock 402. In this example, the first circuit 420 includes a programmable divider 421 configured to divide the reference clock 402 by the first number N to produce a first control clock 422. The first control clock 422 has one clock cycle for every N clock cycles of the reference clock 402 and may be used to indicate when the first period of time has expired. The threshold comparator 426 sets the higher-accuracy higher-latency clock status signal 428 to a value indicative of an error if the count value 424 falls outside of a first range defined by lower threshold 1); and 
output a second signal value indicating that the clock signal is not operating within a specified frequency range when either (1) the third comparison determines that the second current operating frequency is greater than the first threshold frequency value or (2) the fourth comparison determines that the second current operating frequency is less than the second threshold frequency value (see Ahmad, Fig 4 Col 6 lines 8-22: The threshold comparator 426 sets the higher-accuracy higher-latency clock status signal 428 to a value indicative of an error if the count value 424 falls outside of a first range defined by lower threshold 1).

Regarding claim 8, Ahmad further discloses wherein the clock monitor unit is configured to continuously operate in accordance with the functional operating mode for monitoring whether the clock signal is operating within the specified frequency range (see Ahmad, Fig 4 Col 5 lines 60-62: a clock monitor circuit may be configured to perform fine error monitoring of a clock signal) except when interrupted to operate in accordance with the fault injection operating mode for evaluating whether the clock monitor unit is functioning in accordance with the specified operating parameters (see Ahmad, Fig 3 Col 5 lines 10-14: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320).

Regarding independent claim 9, Ahmad discloses:
A method for evaluating a clock monitor unit comprising (see Ahmad, Fig 3 item 300, Col 5 lines 10-11: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320): 
configuring the clock monitor unit to compare a current frequency of a monitored clock to a first frequency value and a second frequency value (see Ahmad, Fig 3 Col 5 lines 42-47: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values, and see Col 2 lines 55-58: clock signals used to drive critical circuits, such as safety or error monitoring circuits, may be monitored to ensure that the clock signals remain active and remain within a specified frequency range), wherein the first frequency value is predetermined to be less than a specified operating frequency of the monitored clock (see Ahmad, Fig 3 Col 5 lines 42-47: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370), and wherein the second frequency value is predetermined to be greater than the specified operating frequency of the monitored clock (see Ahmad, Fig 3 Col 5 lines 42-51: The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378); and 
determining that the clock monitor unit is not functioning in accordance with specified operating parameters when the clock monitor unit determines that either (1) the current frequency of the monitored clock is less than the first frequency value or (2) the current frequency of the monitored clock is greater than the second frequency value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 10, Ahmad further discloses determining that the clock monitor unit is functioning in accordance with specified operating parameters when the clock monitor unit determines that the current frequency of the monitored clock is greater than or equal to the first frequency value and is less than or equal to the second frequency value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Regarding claim 11, Ahmad further discloses wherein the determining by the clock monitor unit that the current frequency of the monitored clock is greater than or equal to the first frequency value comprises the clock monitor unit setting a first fault event indicating that the monitored clock is operating outside of a predetermined acceptable frequency range (see Ahmad, Fig 3 Col 5 lines 42-47: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0), wherein the determining by the clock monitor unit that the current frequency of the monitored clock is less than or equal to the second frequency value comprises the clock monitor unit setting a second fault event indicating that the monitored clock is operating outside of the predetermined acceptable frequency range (see Ahmad, Fig 3 Col 5 lines 42-51: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0).

Regarding claim 12, Ahmad further discloses wherein a highest frequency of the predetermined acceptable frequency range is equal to the first frequency value (see Ahmad, Fig 3 Col 5 lines 42-47: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0), and wherein a lowest frequency of the predetermined acceptable frequency range is equal to the second frequency value (see Ahmad, Fig 3 Col 5 lines 42-51: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0).

Regarding claim 13, Ahmad further discloses outputting a signal from the clock monitor unit indicating that the clock monitor unit is not functioning in accordance with specified operating parameters (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 14, Ahmad further discloses inputting the first and second frequency values into the clock monitor unit as first and second count values used by the clock monitor unit to compare to a third count value representing the current frequency of the monitored clock (see Ahmad, Fig 3 Col 5 lines 10-27: The clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320. The clock monitor 300 includes a programmable clock divider 310 configured to divide a reference clock 302 by a number (N) indicated by control signal 304 to produce a control clock 312. The control clock 312 has one clock cycle for every N clock cycles of the reference clock 302, and see Col 3 lines 32-41: The count value sampled by the flip-flops 330 is analyzed by a threshold comparator circuit 340 to determine if the critical clock 306 is operating in error. In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Regarding claim 15, Ahmad further discloses wherein configuring the clock monitor unit to compare the current frequency of the monitored clock to the first frequency value and the second frequency value comprises interrupting a functional operating mode of the clock monitor unit (see Ahmad, Fig 3 Col 5 lines 10-14: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306 and output a count value 322 indicating the number of clock cycles counted by the counter 320), wherein the functional operating mode comprises the clock monitor unit evaluating whether the current frequency of the monitored clock is within the predetermined acceptable frequency range (see Ahmad, Col 3 lines 32-41: The count value sampled by the flip-flops 330 is analyzed by a threshold comparator circuit 340 to determine if the critical clock 306 is operating in error. In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Regarding independent claim 16, Ahmad discloses:A clock monitor unit comprising (see Ahmad, Fig 3 item 320, Col 5 lines 10-11: clock monitor 300): 
logic circuitry configured to operate the clock monitor unit in accordance with a functional operating mode (see Ahmad, Fig 3 items 306, 342, 352, Col 5 lines 10-11: clock monitor 300 includes a counter 320 configured to count clock cycles of an input critical clock signal 306), wherein during the functional operating mode, the clock monitor unit is configured to evaluate whether a frequency of a monitored clock is operating within a specified frequency range (see Ahmad, Col 3 lines 32-41: The count value sampled by the flip-flops 330 is analyzed by a threshold comparator circuit 340 to determine if the critical clock 306 is operating in error. In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock, and see Col 2 lines 55-58: clock signals used to drive critical circuits, such as safety or error monitoring circuits, may be monitored to ensure that the clock signals remain active and remain within a specified frequency range); 
clock monitoring control logic configured to evaluate the monitored clock in accordance with the functional operating mode by determining whether counted pulses of the monitored clock are less than or equal to a first pulse count value (see Ahmad, Fig 3 Col 5 lines 10-27: The clock monitor 300 includes a programmable clock divider 310 configured to divide a reference clock 302 by a number (N) indicated by control signal 304 to produce a control clock 312. The control clock 312 has one clock cycle for every N clock cycles of the reference clock 302, and see Fig 3 Col 5 lines 42-47: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370) and greater than or equal to a second pulse count value (see Ahmad, Fig 3 Col 5 lines 42-51: the threshold comparator circuit 340 includes first and second binary comparator circuits 344 and 350 configured to compare the count value to lower and upper threshold values. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378), wherein during the functional operating mode, the logic circuitry loads into the clock monitoring control logic a high frequency threshold count for the first pulse count value and a low frequency threshold count for the second pulse count value (see Ahmad, Fig 3 items 342 and 252, Col 5 lines 42-59: lower threshold value 342 received at input port 370, and upper threshold value 352 received at input port 378), wherein the high frequency threshold count represents a highest acceptable frequency of the specified frequency range, and wherein the low frequency threshold count represents a lowest acceptable frequency of the specified frequency range (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378); and 
logic circuitry configured to operate the clock monitor unit in accordance with a fault injection mode during which the first and second pulse count values are configured by the logic circuitry so that the clock monitoring control logic determines that counted pulses of the monitored clock are both higher than the first pulse count value and lower than the second pulse count value when the clock monitor unit is functioning in accordance with specified operating parameters (see Ahmad, Fig 3 item 360, Col 5 lines 45-59: The binary comparator 344 outputs a logic 0 if the count value received at input port 372 is greater than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 0 if the count value received at input port 374 is less than the upper threshold value 352 received at input port 378. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling inside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Regarding claim 17, Ahmad further discloses wherein during the fault injection operating mode the logic circuitry is configured to output a signal that the clock monitor unit is not functioning in accordance with specified operating parameters when the clock monitoring control logic does not determine that counted pulses of the monitored clock are either higher than the first pulse count value or lower than the second pulse count value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 18, Ahmad further discloses wherein during the fault injection mode, the logic circuitry loads into the clock monitoring control logic the low frequency threshold count for the first pulse count value and the high frequency threshold count for the second pulse count value (see Ahmad, Fig 3 items 342 and 252, Col 5 lines 42-59: lower threshold value 342 received at input port 370, and upper threshold value 352 received at input port 378, and see Fig 3 item 360, Col 5 lines 45-59: The binary comparator 344 outputs a logic 0 if the count value received at input port 372 is greater than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 0 if the count value received at input port 374 is less than the upper threshold value 352 received at input port 378. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362).

Regarding claim 19, Ahmad further discloses wherein during the fault injection operating mode the logic circuitry is configured to output a signal that the clock monitor unit is not functioning in accordance with specified operating parameters when the clock monitoring control logic determines that either (1) counted pulses of the monitored clock are less than the first pulse count value or (2) counted pulses of the monitored clock are greater than the second pulse count value (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error).

Regarding claim 20, Ahmad further discloses wherein during the functional operating mode the clock monitor unit is configured to determine that the monitored clock is operating within the specified frequency range when counted pulses of the monitored clock are less than the high threshold frequency count and greater than the low frequency threshold count (see Ahmad, Fig 3 Col 5 lines 45-59: The binary comparator 344 outputs a logic 1 if the count value received at input port 372 is less than the lower threshold value 342 received at input port 370. Otherwise, binary comparator 344 outputs a logic 0. The binary comparator 350 outputs a logic 1 if the count value received at input port 374 is greater than the upper threshold value 352 received at input port 378. Otherwise, the binary comparator 350 outputs a logic 0. In this configuration, if either of the binary comparator circuits 344 and 350 outputs a logic 1, the count value is outside of the expected range. In this example, the threshold comparator circuit 340 includes a logical gate 360, which performs a logical OR of signals, output by an output port 380 of the binary comparator 344 and output by output port 382 of the binary comparator 350, to produce the clock status signal 362, and see Col 5 lines 34-41: In response to the count value falling outside of an expected range between a lower threshold and an upper threshold, the threshold comparator circuit 340 outputs a clock status signal 362 having a first value (e.g., logic 1) indicative of an error. Otherwise, the threshold comparator circuit 340 outputs the clock status signal 362 having a second value (e.g., logic 0) indicative of correct operation of the critical clock).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 9 of copending Application No. 17/024,814 (US PGPUB No. 20220091186). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

See table below:




Current application
Copending Application No. 17/024,814
1. An integrated circuit comprising:
 
logic circuitry configured to perform a function within the integrated circuit;
 
a clock source configured to provide a clock signal to the logic circuitry, wherein the clock source is predetermined to output the clock signal at a specified operating frequency; and
 
a clock monitor unit configured to monitor the clock signal, wherein the clock monitor unit is further configured to: 

perform a first comparison of a first current operating frequency of the clock signal to a first threshold frequency value, wherein during the first comparison the first threshold frequency value is predetermined to be less than the specified operating frequency;
 
perform a second comparison of the first current operating frequency of the clock signal to a second threshold frequency value, wherein during the second comparison the second threshold frequency value is predetermined to be greater than the specified operating frequency; and
 
output a first signal value indicating that the clock monitor unit is not functioning in accordance with specified operating parameters when at least one of (1) the first comparison determines that the first current operating frequency is less than the first threshold frequency value and (2) the second comparison determines that the first current operating frequency is greater than the second threshold frequency value.

9. A method for evaluating a clock monitor unit comprising:
 


configuring the clock monitor unit to compare a current frequency of a monitored clock to a first frequency value and a second frequency value, wherein the first frequency value is predetermined to be less than a specified operating frequency of the monitored clock, and wherein the second frequency value is predetermined to be greater than the specified operating frequency of the monitored clock; and
 
determining that the clock monitor unit is not functioning in accordance with specified operating parameters when the clock monitor unit determines that either (1) the current frequency of the monitored clock is less than the first frequency value or (2) the current frequency of the monitored clock is greater than the second frequency value.
7. An integrated circuit comprising: 

logic circuitry suitable for performing a function within the integrated circuit; 

a clock source suitable for providing a clock signal to the logic circuitry, wherein the clock signal is specified to operate at an operating frequency;


a clock monitor unit suitable for monitoring the clock signal, wherein the clock monitor unit is configured to:

perform a first comparison of an operating frequency of the clock signal to a first frequency value predetermined to be less than the operating frequency; 




perform a second comparison of the operating frequency of the clock signal to a second frequency value predetermined to be greater than the operating frequency;




9. The integrated circuit as recited in claim 7, wherein the clock monitor unit is configured to output a signal indicating that the clock signal is not operating within a specified frequency range when either (1) the first comparison determines that the operating frequency is less than the first frequency value or (2) the second comparison determines that the operating frequency is greater than the second frequency value.


7. An integrated circuit comprising:
… a clock monitor unit suitable for monitoring the clock signal, wherein the clock monitor unit is configured to:

perform a first comparison of an operating frequency of the clock signal to a first frequency value predetermined to be less than the operating frequency; perform a second comparison of the operating frequency of the clock signal to a second frequency value predetermined to be greater than the operating frequency;




9. The integrated circuit as recited in claim 7, wherein the clock monitor unit is configured to output a signal indicating that the clock signal is not operating within a specified frequency range when either (1) the first comparison determines that the operating frequency is less than the first frequency value or (2) the second comparison determines that the operating frequency is greater than the second frequency value.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cheburch et al. (20150033101, pub. Jan. 29, 2015) discloses a clock monitoring unit and a fault injection unit in which the clock monitoring unit includes a first counter configured to receive a first clock signal from a first clock source and to count a first number of pulses in the first clock signal during a specified time period. The clock monitoring unit also includes a controller configured to identify a fault with the first clock source when the first number does not have an acceptable value. The fault injection unit is configured to create an artificial clock fault in order to test whether the clock monitoring unit identifies the artificial clock fault.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111